                Case 1:19-cv-11551-IT Document 18 Filed 10/15/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

                                                       )
   JAMES MCGINN,                                       )
                                                       )
                     Plaintiff,                        )
                                                       )
    v.                                                 )
                                                       )
    EXECUTIVE OFFICE OF ENERGY AND                     ) Civil Action No. 19-CV-11551-IT
    ENVIRONMENTAL AFFAIRS,                             )
    MASSACHUSETTS ENVIRONMENTAL                        )
    POLICE, and SECRETARY MATTHEW A.                   )
    BEATON IN HIS OFFICIAL AND                         )
    INDIVIDUAL CAPACITY,                               )
                                                       )
                     Defendants.
                                                       )


                          STATE DEFENDANTS’ MOTION TO DISMISS

            The Executive Office of Energy and Environmental Affairs (“EEA”), the Massachusetts

Environmental Police (“MEP”), and former EEA Secretary Matthew Beaton sued in his official

capacity (“Secretary”) (collectively, the “State Defendants”), move to dismiss plaintiff James

McGinn’s (“McGinn”) Complaint pursuant to Fed. R. Civ. P. 12(b)(6), for failure to state a claim

upon which relief may be granted. The grounds for this motion are set forth in the

accompanying Memorandum in Support of State Defendants’ Motion to Dismiss.

                                    REQUEST FOR ORAL ARGUMENT

            Pursuant to Local Rule 7.1(d), the State Defendants request oral argument on this Motion.




{A0639422.2 }
                Case 1:19-cv-11551-IT Document 18 Filed 10/15/19 Page 2 of 2



                                                         EXECUTIVE OFFICE OF ENERGY AND
                                                         ENVIRONMENTAL AFFAIRS,
                                                         MASSACHUSETTS ENVIRONMENTAL
                                                         POLICE, and SECRETARY MATTHEW A.
                                                         BEATON IN HIS OFFICIAL CAPACITY

                                                         By its attorneys,

                                                         /s/ David S. Mackey
                                                         David S. Mackey (BBO# 542277)
                                                         Special Assistant Attorney General
                                                         ANDERSON & KREIGER LLP
                                                         50 Milk Street, 21st Floor
                                                         Boston, MA 02109
                                                         Tel: (617) 621-6531
                                                         Fax: (617) 621-6631
                                                         dmackey@andersonkreiger.com
Dated: October 15, 2019

                             Certification of Compliance With Local Rule 7.1(a)(2)

                    I hereby certify that I conferred with Timothy Burke, counsel for James
            McGinn, on October 11, 2019, and that counsel were unable to resolve or narrow
            the issues raised in this Motion.

                                                                    /s/ David S. Mackey
                                                                    David S. Mackey

                                           Certificate of Service

                    I hereby certify that a true and accurate copy of this document was filed
            through the Electronic Case Filing system, and will be served upon the attorney of
            record for each party registered to receive electronic service, and that a true copy
            of this document was served upon the attorney of record for James McGinn by
            mail, on this 15th day of October, 2019.

                                                                    /s/ David S. Mackey
                                                                    David S. Mackey




{A0639422.2 }                                        2
